Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 10/05/2022 for application number 16/744,977. 

Response to Amendments
3.	The Amendment filed 10/05/2022 has been entered. Claims 10-12, 14, 16, and 18 have been amended. Claim 15 has been canceled. Claims 1-14 and 16-19 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that the amended claim 10 includes a photo lab system in communication with a plurality of photofinishers. The photo lab system determines which photofinisher gets the print job, such that the ordering process is seamless from the point of view of the user. In the Miller reference, it is the portable electronic device (e.g., smart phone of a user) that determines where to send the print job, not a photo lab system.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Miller teaches the above argued features; wherein as shown in fig. 1, a printing system including a portable electronic device 102 includes functionality to communicate with a set of printers 106-108. Printers 106-108 may correspond to network printers that are capable of wired and/or wireless communications. Alternatively, one or more printers may connect to a print server as local peripherals using one or more printer cables and/or one or more ports (e.g., parallel ports, serial ports, Universal Serial Bus (USB) ports). In this case, the printing system corresponds to the photo lab system as claimed. It is noted that the portable electronic device is part of the printing system. Thus, the printing system determines where to send the print job.
6.	Argument 2, Applicant argues that the claimed automatic removal (filtering) of print products not available, which necessarily occurs prior to the user selection of print products, the Office Action cites to the Merriam reference. See Office Action, pg. 5. However, the system in the Merriam reference handles unavailable printer features differently. In the Merriam reference, if the user selects a feature that cannot be used with an existing feature selection made by the user, the system disables the feature. The feature disabling necessarily happens after a feature choice is made by the user, which could cause confusion for the user. Instead, claim 1 in the present application filters out unavailable print products, such that the user does not see those print products, which would not be confusing to the user. Applicant submits that neither the Miller reference nor the combination of the Miller reference with the Merriam reference remedies this short coming of the Merriam reference.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Merriam teaches the above argued features; for example, an electronic document which is to be printed in the office/print shop environment is sent from the application to the print driver, e.g., when the user clicks on file-print in a print user interface. Next, a window showing an interactive virtual representation of the printed document is displayed to the user. As a virtual object, the user can virtually turn the rendered document in order to see all finishing and rendering options such as duplex or simplex, staples, holes 138, or N-up imposition which are made available by the available printer's finishing capabilities. Furthermore, the system is also able to determine which additional features are available to the end user based on current features. And if needed, the system groups similar features into categories. If a feature is selected by the user that can't be used at the same time as one that is already selected, the system will automatically disable the currently enabled feature before it is enabled and displayed. As the user modifies the visual selection interface, the system records the selected features which the user has updated and/or removed.
It is noted that only the available printer's finishing capabilities are displayed for selection.
8.	Argument 3, Applicant argues that as set forth above in claim 12, a photo lab system is in communication with multiple photofinishers, and the photo lab system is configured to receive the print order from the mobile computing device and communicate the print order to one of the photofinishers. In rejecting cancelled claim 15 (now part of amended claim 12), the Examiner made reference to Paragraph [0032] of the Miller reference. See Office Action, pg. 17. However, a review of Paragraph [0032] reveals that the personal electronic device (PED) temporarily uses a peer-to-peer network (P2P) to discover printer attributes, then, after a printer is selected, the PED can then use a direct connection to the chosen printer over a structured network. Since a P2P is the connection type used until after the particular printer is chosen, it must be the case that the PED chooses the printer. Applicant submits that neither the Mayazawa reference nor the combination of the Miller reference with the Mayazawa reference remedies the noted shortcoming of the Miller reference.
9.	Responding to Argument 3, see responding to argument 1 above.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 2, 4-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Merriam et al. (U.S. Patent Application Pub. No. US 20130250344 A1).

Claim 1: Miller teaches a system for ordering a print product using a mobile computing device (i.e. Portable electronic device 102 may interact with printers 106-108 through one or more networks; para. [0033]), the print product is a good that can incorporate a selected digital image printed thereon (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200; para. [0037]), the system comprising: 
a photofinisher for receiving a print order uploaded by the mobile computing device and producing the print product based upon the print order (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]);  
computer executable instructions that are configured for allowing the print order to be completed electronically through the mobile computing device, the print order including the selected digital image electronically accessed from a memory and the print product selected using the mobile computing device (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]), wherein the computer executable instructions are configured to filter the print products available to be selected by the mobile computing device based upon at least one capability of the photofinisher (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]); and 
a wireless access point device providing a wireless local area network for automatically placing the mobile computing device in communication with the photofinisher upon the mobile computing device entering a range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]), and 
wherein the print order completed using the mobile computing device via the computer executable instructions is automatically communicated to the photofinisher by the mobile computing device when the mobile computing device is located within the range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]).
Miller does not explicitly teach filter the products available to be selected by the computing device by automatic removal of products not available for selection based upon at least one capability of the photofinisher.
However, Merriam teaches filter the print products available to be selected by the mobile computing device by automatic removal of print products not available for selection based upon at least one capability (i.e. The print job visualization system 10 is capable of identifying the current finishing and rendering capabilities of the available printers 26, 28, 30, 32, etc. Additionally, based on the available printers, the system 10 identifies the printer's capabilities and generates an interactive virtual representation 50 of a user provided document as it would be output by one or more printers, given the finishing capabilities of the printers which are selected by the user; para. [0044]) of the photofinisher (i.e. fig. 11, the printers are each associated with finishers 34, 36, 38. Each printer may have its own finisher which provides one or more finishing capabilities (as illustrated for printers 1 and 2), and/or some printers may share the same finisher (as illustrated for printers 3 and 4). Thus, different finishing capabilities may be available to the user on the network. While four printers and three finishers are illustrated, it is to be appreciated that there may be fewer or more printers and finishers, such as 2, 3, 4, 5, or more; para. [0020, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

Claim 2: Miller and Merriam teach a system in accordance with claim 1. Miller does not explicitly teach wherein the print order includes a price for the selected print product, wherein the price is applicable to the photofinisher.
However, Merriam further teaches wherein the print order includes a price for the selected print product, wherein the price is applicable to the photofinisher (i.e. FIG. 12 shows the paper color options available to the user 342, which are displayed after the user clicks on "paper colors" 340. As shown in FIG. 12, the user has highlighted and selected a specific color 344. FIG. 13 is a virtual representation of the document 346 including the selected color; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

Claim 4: Miller and Merriam teach a system in accordance with claim 1. Miller further teaches wherein the computer executable instructions are stored in a memory located in either the mobile computing device or the photofinisher (i.e. The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed; para. [0029]).

Claim 5: Miller and Merriam teach a system in accordance with claim 1. Miller further teaches wherein the system includes a plurality of photofinishers, the system further comprising a photo lab system in communication with the plurality of photofinishers (i.e.  FIG. 1, a portable electronic device 102 includes functionality to communicate with a set of printers 106-108. Portable electronic device 102 may correspond to a mobile phone, laptop computer, tablet computer, personal digital assistant (PDA), portable media player, and/or other type of battery-powered electronic device. Printers 106-108 may correspond to network printers that are capable of wired and/or wireless communications. Alternatively, one or more printers may connect to a print server as local peripherals using one or more printer cables and/or one or more ports (e.g., parallel ports, serial ports, Universal Serial Bus (USB) ports); para. [0032]), wherein the photo lab system is configured to receive the print order from the mobile computing device and communicating the print order to one of the plurality of photofinishers (i.e. portable electronic device 102 may use temporary peer-to-peer connections with a set of nearby printers to detect, interact with, and obtain printer attributes (e.g., printer attributes 210) from the printers (e.g., printer 200) without requiring the printers to join a structured (e.g., Wi-Fi) network, such as the structured network to which portable electronic device 102 is connected. Once a printer (e.g., printer 200) is selected for use in executing print job 218, portable electronic device 102 may establish a direct connection (e.g., direct connection 222) with the printer over a structured network to facilitate the completion of the print job by the printer; para. [0038]), and wherein the computer executable instructions are configured to filter the print products available to be selected by the mobile computing device based upon at least one capability of the plurality of photofinishers (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]).
Miller does not explicitly teach filter the print products available to be selected by the mobile computing device by automatic removal of print products not available for selection based upon at least one capability of the plurality of photofinishers.
However, Merriam further teaches filter the print products available to be selected by the mobile computing device by automatic removal of print products not available for selection based upon at least one capability (i.e. The print job visualization system 10 is capable of identifying the current finishing and rendering capabilities of the available printers 26, 28, 30, 32, etc. Additionally, based on the available printers, the system 10 identifies the printer's capabilities and generates an interactive virtual representation 50 of a user provided document as it would be output by one or more printers, given the finishing capabilities of the printers which are selected by the user; para. [0044]) of the plurality of photofinishers (i.e. fig. 11, the printers are each associated with finishers 34, 36, 38. Each printer may have its own finisher which provides one or more finishing capabilities (as illustrated for printers 1 and 2), and/or some printers may share the same finisher (as illustrated for printers 3 and 4). Thus, different finishing capabilities may be available to the user on the network. While four printers and three finishers are illustrated, it is to be appreciated that there may be fewer or more printers and finishers, such as 2, 3, 4, 5, or more; para. [0020, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

Claim 6: Miller and Merriam teach a system in accordance with claim 5. Miller further teaches wherein the computer executable instructions are stored in a memory located in the photo lab system (i.e. Computer system 700 may include functionality to execute various components of the present embodiments. In particular, computer system 700 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 700, as well as one or more applications that perform specialized tasks for the user; para. [0066]).

Claim 7: Miller and Merriam teach a system in accordance with claim 1. Miller further teaches wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device (i.e. Computer system 700 may include functionality to execute various components of the present embodiments. In particular, computer system 700 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 700, as well as one or more applications that perform specialized tasks for the user; para. [0066]).
Miller does not explicitly teach a wide area network.
However, Merriam further teaches wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device through a wide area network (i.e. the computing device 20 resides on a cloud network and/or a computing device located at a print shop, whereby a user accesses the computing device, i.e. server, over the internet; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

Claim 9: Miller and Merriam teach a system in accordance with claim 1. Miller further teaches wherein the computer executable instructions are configured to allow a user of the mobile computing device to capture, save, and/or edit digital images in the memory, wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]).
Miller does not explicitly teach a wide area network.
However, Merriam further teaches wherein the computer executable instructions are configured to allow a user of the mobile computing device to capture, save, and/or edit digital images in the memory (i.e. The exemplary print job interactive visualization system 10 extends the capabilities of the print driver by providing a printer-specific what-you-see-is-what-you-get (WYSIWYG) interface 12 which is able to display and interact with a document preview 50 presented to the user on the display screen 52 of the GUI 48. Rendered finishing options are linked to the capabilities of the available printers. Thus, content of the preview 50, displayed during interactive editing, appears as the final output will appear; para. [0043]), wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device through a wide area network (i.e. the computing device 20 resides on a cloud network and/or a computing device located at a print shop, whereby a user accesses the computing device, i.e. server, over the internet; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

Claim 11: Miller teaches a method in accordance with claim 10. Miller does not explicitly teach wherein the print order includes a price for the selected print product, wherein the price is applicable to the one of the plurality of photofinishers.
However, Merriam teaches wherein the print order includes a price for the selected print product, wherein the price is applicable to the one of the plurality of photofinishers (i.e. FIG. 12 shows the paper color options available to the user 342, which are displayed after the user clicks on "paper colors" 340. As shown in FIG. 12, the user has highlighted and selected a specific color 344. FIG. 13 is a virtual representation of the document 346 including the selected color; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Merriam. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Merriam et al. (U.S. Patent Application Pub. No. US 20130250344 A1) in view of Manolis et al. (U.S. Patent Pub. No. US 7243079 B1).

Claim 3: Miller and Merriam teach a system in accordance with claim 1. Miller does not explicitly teach allow for payment of the print order using the computing device, and generating an order identifying indicator that is displayed on the computing device after payment is completed.
However, Manolis teaches wherein the computer executable instructions are configured to allow for payment of the print order using the computing device (i.e. fig. 21, The Order Summary window 2100 also provides an Order Total cost 2106 and a Pay Now button 2105, which when clicked, finalizes the order; col. 9, lines 20-23), and generating an order identifying indicator that is displayed on the computing device after payment is completed (i.e. Upon receiving an order, the print service's host computer system automatically generates and sends an order confirmation e-mail message such as that shown in FIG. 22. In addition, the user subsequently is sent an "order shipped" e-mail message (not shown) when the order has actually been placed into the shipping channel. Optionally, the order confirmation e-mail message, and/or the order shipped e-mail message, may include a link (not shown) that, when clicked, points the user's browser to a Order Status page 2300 such as shown in FIG. 23, to allow the user to check on the status (not-yet-shipped, shipped, cancelled, complete, etc.) of his/her orders. Such status details could be displayed in region 2301 in the Order Status page 2300; col. 9, lines 24-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Miller and Merriam to include the feature of Manolis. One would have been motivated to make this modification because it provides a more flexible tool for manipulating, displaying and ordering image prints from an on-line print service. 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Merriam et al. (U.S. Patent Application Pub. No. US 20130250344 A1) in view of McCorkindale et al. (U.S. Patent Application Pub. No. US 20110216349 A1).

Claim 8: Miller and Merriam teach a system in accordance with claim 1. Miller does not explicitly teach to send a notification to the mobile {7896895: }- 17 -computing device indicating that the ordered print product has been produced by the photofinisher and is ready to be picked up.
However, McCorkindale teaches wherein the computer executable instructions are configured to send a notification to the mobile {7896895: }- 17 -computing device indicating that the ordered print product has been produced by the photofinisher and is ready to be picked up (i.e. fig. 1, in item 16 the print-ready file (e.g. PS, PDF, PCL) is sent from the conversion device 104 to the printer 106. When the print job is completed, in item 17 the printable item is removed from the personal print queue and the user is notified. Item 18 illustrates the user retrieving the print job; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Miller and Merriam to include the feature of McCorkindale. One would have been motivated to make this modification because it provides a personal print queue where mobile workers can send non-urgent documents to be printed later when they return to the office or other print location. When an individual with a document in their print queue comes into proximity of a discoverable printer, the user's mobile device will alert the user that documents reside in their print queue and a printer is available.
14.	Claims 12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Miyazawa (U.S. Patent Application Pub. No. US 20120050793 A1).

Claim 12: Miller teaches a system for ordering a print product using a mobile computing device (i.e. Portable electronic device 102 may interact with printers 106-108 through one or more networks; para. [0033]), the print product is a good that can incorporate a selected digital image printed thereon (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200; para. [0037]), the system comprising: 
a photo lab system in communication with a plurality of photofinishers (i.e. fig. 1, a printing system including a portable electronic device 102 includes functionality to communicate with a set of printers 106-108. Portable electronic device 102 may correspond to a mobile phone, laptop computer, tablet computer, personal digital assistant (PDA), portable media player, and/or other type of battery-powered electronic device. Printers 106-108 may correspond to network printers that are capable of wired and/or wireless communications. Alternatively, one or more printers may connect to a print server as local peripherals using one or more printer cables and/or one or more ports (e.g., parallel ports, serial ports, Universal Serial Bus (USB) ports); para. [0032]), wherein the photo lap system is configured for receiving a print order uploaded by the mobile computing device and producing the print product based upon the print order (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]), and wherein the photo lab system is configured to communicate the print order to one of the plurality of photofinishers (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]); 
computer executable instructions that are configured for allowing the print order to be completed electronically through the mobile computing device, the print order including the selected digital image electronically accessed from a memory and the print product selected using the mobile computing device (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]), wherein the computer executable instructions are configured to filter the print products available to be selected by the mobile computing device based upon at least one attribute (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]), and 
a wireless access point device providing a wireless local area network for automatically placing the mobile computing device in communication with the one of the plurality of photofinishers upon the mobile computing device entering a range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]), and 
wherein the print order completed using the mobile computing device via the computer executable instructions is automatically communicated to the one of the plurality of photofinishers by the mobile computing device when the mobile computing device is located within the range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]).
Miller does not explicitly teach filter the products available to be selected by the computing device by automatic removal of products not available for selection based upon at least one attribute of the digital image.
However, Miyazawa teaches filter the print products available to be selected by the mobile computing device by automatic removal of print products not available for selection based upon at least one attribute of the digital image selected by the mobile computing device (i.e. If YES in step S2203, the sort processing unit 402 sends, to the browser 406 or 407 via the request reception unit 401, the browser screen 630 in which Nin1 setting and double-sided setting unnecessary for 1-page printing are hidden, and the browser 406 or 407 displays the browser screen 630 (step S2204). If NO in step S2203, the sort processing unit 402 determines whether attribute information indicating the page count of the online document 602 is "2" (step S2205). If YES in step S2205, the sort processing unit 402 sends, to the browser 406 or 407 via the request reception unit 401, the browser screen 630 in which 4in1 setting unnecessary for 2-page printing is hidden, and the browser 406 or 407 displays the browser screen 630 (step S2206); para. [0138-0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Miyazawa. One would have been motivated to make this modification because it improves user friendliness without impairing user visibility or operability.

Claim 14: Miller and Miyazawa teach a system in accordance with claim 12. Miller further teaches wherein the computer executable instructions are stored in a memory located in either the mobile computing device or the one of the plurality of photofinishers (i.e. The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed; para. [0029]).

Claim 16: Miller and Miyazawa teach a system in accordance with claim 12. Miller further teaches wherein the computer executable instructions are stored in a memory located in the photo lab system (i.e. Computer system 700 may include functionality to execute various components of the present embodiments. In particular, computer system 700 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 700, as well as one or more applications that perform specialized tasks for the user; para. [0066]).

Claim 17: Miller and Miyazawa teach a system in accordance with claim 12. Miller further teaches wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device (i.e. Computer system 700 may include functionality to execute various components of the present embodiments. In particular, computer system 700 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 700, as well as one or more applications that perform specialized tasks for the user; para. [0066]).
Miller does not explicitly teach a wide area network.
However, Miyazawa further teaches wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device through a wide area network (i.e. fig. 1, the Internet 101 is a communication line for exchanging information between these apparatuses over a firewall (not shown). The Internet 101 allows the network 100 containing the image forming apparatus 104, client computer 105, and smartphone 106 to communicate over the firewall with the network 100 containing the control server 102 and the like; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Miyazawa. One would have been motivated to make this modification because it provides a more effective technique of printing an online document from a mobile client which accesses the online document via a Web browser.

Claim 19: Miller and Miyazawa teach a system in accordance with claim 12. Miller further teaches wherein the computer executable instructions are configured to allow a user of the mobile computing device to capture, save, and/or edit digital images in the memory, wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]).
Miller does not explicitly teach a wide area network.
However, Miyazawa further teaches wherein the computer executable instructions are configured to allow a user of the mobile computing device to capture, save, and/or edit digital images in the memory (i.e. the document repository 403 saves contents which are created by the user on the client computer 105 or smartphone 106 via a browser 406 or 407. Contents saved in the document repository 403 include even the following contents in addition to those saved in advance. Even contents created using the application in the document server 103 can be easily edited without installing the application in the client computer 105 and smartphone 106; para. [0056-0057]), wherein the memory is located in the mobile computing device or a digital image data storage server accessible by the mobile computing device through a wide area network (i.e. fig. 1, the Internet 101 is a communication line for exchanging information between these apparatuses over a firewall (not shown). The Internet 101 allows the network 100 containing the image forming apparatus 104, client computer 105, and smartphone 106 to communicate over the firewall with the network 100 containing the control server 102 and the like; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Miller to include the feature of Miyazawa. One would have been motivated to make this modification because it provides a method, system and/or apparatus to make it easier and faster for users to create a custom job order associated with a print job.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Miyazawa (U.S. Patent Application Pub. No. US 20120050793 A1) in view of Manolis et al. (U.S. Patent Pub. No. US 7243079 B1).

Claim 13: Miller and Miyazawa teach a system in accordance with claim 12. Miller does not explicitly teach allow for payment of the print order using the computing device, and generating an order identifying indicator that is displayed on the computing device after payment is completed.
However, Manolis teaches wherein the computer executable instructions are configured to allow for payment of the print order using the computing device (i.e. fig. 21, The Order Summary window 2100 also provides an Order Total cost 2106 and a Pay Now button 2105, which when clicked, finalizes the order; col. 9, lines 20-23), and generating an order identifying indicator that is displayed on the computing device after payment is completed (i.e. Upon receiving an order, the print service's host computer system automatically generates and sends an order confirmation e-mail message such as that shown in FIG. 22. In addition, the user subsequently is sent an "order shipped" e-mail message (not shown) when the order has actually been placed into the shipping channel. Optionally, the order confirmation e-mail message, and/or the order shipped e-mail message, may include a link (not shown) that, when clicked, points the user's browser to a Order Status page 2300 such as shown in FIG. 23, to allow the user to check on the status (not-yet-shipped, shipped, cancelled, complete, etc.) of his/her orders. Such status details could be displayed in region 2301 in the Order Status page 2300; col. 9, lines 24-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Miller and Miyazawa to include the feature of Manolis. One would have been motivated to make this modification because it provides a more flexible tool for manipulating, displaying and ordering image prints from an on-line print service. 

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1) in view of Miyazawa (U.S. Patent Application Pub. No. US 20120050793 A1) in view of McCorkindale et al. (U.S. Patent Application Pub. No. US 20110216349 A1).

Claim 18: Miller and Miyazawa teach a system in accordance with claim 12. Miller does not explicitly teach to send a notification to the mobile {7896895: }- 17 -computing device indicating that the ordered print product has been produced by the one of the plurality of photofinishers and is ready to be picked up.
However, McCorkindale teaches wherein the computer executable instructions are configured to send a notification to the mobile {7896895: }- 17 -computing device indicating that the ordered print product has been produced by the one of the plurality of photofinishers and is ready to be picked up (i.e. fig. 1, in item 16 the print-ready file (e.g. PS, PDF, PCL) is sent from the conversion device 104 to the printer 106. When the print job is completed, in item 17 the printable item is removed from the personal print queue and the user is notified. Item 18 illustrates the user retrieving the print job; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Miller and Miyazawa to include the feature of McCorkindale. One would have been motivated to make this modification because it provides a personal print queue where mobile workers can send non-urgent documents to be printed later when they return to the office or other print location. When an individual with a document in their print queue comes into proximity of a discoverable printer, the user's mobile device will alert the user that documents reside in their print queue and a printer is available.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. Patent Application Pub. No. US 20130141756 A1).

Claim 10: Miller teaches a method for ordering a print product using a mobile computing device (i.e. Portable electronic device 102 may interact with printers 106-108 through one or more networks; para. [0033]), the print product is a good that can incorporate a selected digital image printed thereon (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200; para. [0037]), the method comprising: 
providing a photo lab system in communication with a plurality of photofinishers (i.e. fig. 1, a printing system including a portable electronic device 102 includes functionality to communicate with a set of printers 106-108. Portable electronic device 102 may correspond to a mobile phone, laptop computer, tablet computer, personal digital assistant (PDA), portable media player, and/or other type of battery-powered electronic device. Printers 106-108 may correspond to network printers that are capable of wired and/or wireless communications. Alternatively, one or more printers may connect to a print server as local peripherals using one or more printer cables and/or one or more ports (e.g., parallel ports, serial ports, Universal Serial Bus (USB) ports); para. [0032]), wherein the photo lap system is configured for receiving a print order uploaded by the mobile computing device and producing the print product based upon the print order (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]), and wherein the photo lab system is configured to communicate the print order to one of the plurality of photofinishers (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]); 
providing a wireless access point device for automatically placing the mobile computing device in communication with the photofinisher via a wireless local area network upon the mobile computing device entering a range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]);
automatically communicating a print order inquiry to the mobile computing device when the mobile computing device enters the range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]); 
providing computer executable instructions that are configured to allow the print order to be completed electronically utilizing the mobile computing device after the print order inquiry is communicated to the mobile computing device, the print order including the digital image selected and electronically accessed from a memory and the print product selected using the mobile computing device (i.e. portable electronic device 102 may use a Wi-Fi network and IPP to connect directly with printer 200 and transmit print job 218 as a Portable Document Format (PDF) document and/or image and a set of print settings to printer 200. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled; para. [0037]), wherein the selection of the print product is based at least in part on at least one capability of the one of the plurality of photofinishers (i.e. printer attributes 210 include one or more printer capabilities. Such printer capabilities may include available and/or supported media sizes, border sizes, media types (e.g., paper or photo media), and/or print qualities; finishing attributes such as stapling, hole punching and booklets; and information related to printer features, such as double-sided printing, output bits, and media sources. The printer capabilities may also include file-related attributes, such as supported file sizes, file-format versions, and/or file-format extensions. Finally, the printer capabilities may specify supported color spaces, bit depths, and/or resolutions; para. [0035]); {7896895: }- 18 -providing for the communication of the completed print order to the one of the plurality of photofinishers when the mobile computing device is located within the range of the wireless local area network (i.e. Mechanism 216 may also confirm physical access to printer 200 through the detection of proximity between portable electronic device 102 and printer 200. For example, mechanism 216 may confirm physical proximity between portable electronic device 102 and printer 200 by generating audible output on printer 200 that a nearby portable electronic device 102 is capable of detecting. Alternatively, mechanism 216 may use a radio-frequency identification (RFID) technique, an infrared-location technique, a geolocation technique, and/or a Wi-Fi network near both portable electronic device 102 and printer 200 to detect proximity of portable electronic device 102 to printer 200; para. [0033, 0041]); and receiving the completed print order at the one of the plurality of photofinishers (i.e. Printer 200 may then place print job 218 into a print queue 224 and execute print job 218 after print jobs preceding print job 218 in print queue 224 have completed and/or cancelled. While print job 218 is executing, portable electronic device 102 may monitor print job 218 over direct connection 222. Portable electronic device 102 may then remove direct connection 222 after printer 200 has completed print job 218; para. [0037]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Tanaka et al. (Pub. No. US 20130208302 A1), the pre-filled options in each of the pull-down menus may be customized based on the device capabilities and services available on the selected multi-function device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173